F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 30 2000
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,
             Plaintiff-Appellee,
 v.                                                  No. 99-4240
 JULIE ANN DOBBS,                              (D.C. No. 99-CR-284-W)
                                                    (D. Utah)
             Defendant-Appellant.


                          ORDER AND JUDGMENT            *




Before TACHA , McKAY , and HENRY , Circuit Judges.



      This appeal from a conviction and sentence for possession of stolen mail

raises only sentencing issues. The Defendant first appeals the trial court’s

inclusion of all relevant conduct at sentencing. At trial, two checks were

introduced into evidence which had been stolen from the mail, together with

evidence that Defendant presented them to a business for services and that she

filled in the name of the business and the amount tendered in her own

handwriting. At sentencing, the trial court included as relevant conduct fourteen


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
additional checks from the stolen series of blanks. There was no evidence that

Defendant negotiated those checks, but there was evidence before the court at

sentencing that the handwriting on the additional checks was similar to that on

the checks Defendant passed. (Appellee’s App. at 62). There was additional

testimony that Defendant was with a Ms. Spinuzzi (who testified that she gave

some of the checks to Defendant) when Ms. Spinuzzi passed some of the checks.

       The handwriting and other evidence were sufficient to establish by a

preponderance of the evidence that Defendant was involved in the passing of at

least seventeen checks, whose value exceeded the $2,000 that the court used in

sentencing.

       The second issue on appeal concerns the court’s two-level offense increase

for more than minimal planning. The number of checks, the elaborate ruses

Defendant used to explain her right to the checks she passed, and the apparent

coordination between Defendant and Ms. Spinuzzi more than satisfied the

necessary support for this conclusion. We have held that more than minimal

planning exists where “there are repeated acts over a period of time, unless it is

clear that each instance is purely opportune.”     United States v. Copus , 110 F.3d

1529, 1537 (10th Cir. 1997).

       AFFIRMED.

                                                  Entered for the Court


                                            -2-
      Monroe G. McKay
      Circuit Judge




-3-